SUMMARY ORDER

UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, AND DECREED the judgment of the district court is AFFIRMED.
In November 1997, Plaintiff Appellant Boyd filed a 42 U.S.C. § 1983 complaint against the Appellees. Boyd’s claims had previously been brought in state court, where they were rejected. The district court granted summary judgment on all claims in favor of the defendants. We affirm substantially for the reasons given by the court below.
We have considered all of Appellant’s arguments and find them meritless. We therefore AFFIRM the judgment of the district court.